           Case 7:20-cv-04378-PED Document 40 Filed 07/20/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     '1\~2^\2.\
 SILVA,
                                      Plaintiffs,
                                                                  ORDER APPROVING
                - against -
                                                                      SETTLEMENT

                                                                  20 Civ. 4378 (FED)


 DE LIMA ET AL.,
                                      Defendants.


PAUL E. DAVISON, U.S.M.J.:


       The parties seek approval, pursuant to Cheeks v. Freeport Pcmccike House, Inc., 796 F,3d


199 (2ci Cir. 2015), oflheir FLSA settlement agreement, which appears on the docket at No. 39-


1. The settlement, which is consistent with the understandings workesd out during a settlement


conference before the undersigned on June 15, 2021, is APPROVED.


       The case will be dismissed with prejudice upon filing of the stipulation contemplated by

paragraph 1 of the agreement.


Dated: July 19,2021
       White Plains, New York
                                                    SO ORDERED             .„,-"''




                                                    PaurE:~0avison,U.S.MJ.
